Citation Nr: 0526227	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  00-24 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a right arm 
disorder.

3.  Entitlement to service connection for a left arm 
disorder.

4.  Entitlement to service connection for a right hip 
disorder.

5.  Entitlement to service connection for a left hip 
disorder.

6.  Entitlement to service connection for a upper back/neck 
disorder.

7.  Entitlement to service connection for a mid-back 
disorder.

8.  Entitlement to service connection for a low back 
disorder.

9.  Entitlement to service connection for a right leg 
disorder.

10.  Entitlement to service connection for a left leg 
disorder.

11.  Entitlement to service connection for residuals, 
fractured ribs.

12.  Entitlement to service connection for hearing loss.

13.  Entitlement to service connection for tinnitus.

14.  Entitlement to service connection for residuals, left 
pneumothorax.

15.  Entitlement to service connection for a disorder of the 
abdomen.

16.  Entitlement to service connection for a disability 
manifested by numbness of the penis.

17.  Entitlement to service connection for a skin disorder, 
to include chloracne, as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  He also served on several periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
with the Michigan Army National Guard (ANG) beginning in 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  There is no current medical evidence of a right shoulder 
disorder, a right arm disorder, a left arm disorder, a right 
hip disorder, an upper back/neck disorder, a mid-back 
disorder, a low back disorder, a right leg disorder, a left 
leg disorder, tinnitus, an abdominal disorder, a disability 
manifested by subjective complaints of penile numbness, and a 
skin disorder that they are related to military service.

2.  The veteran sustained fractures of his left ribs, numbers 
5 to 10, during INACDUTRA in May 1991.

3.  The medical evidence does not show a current hearing 
disability, for VA purposes.

4.  The residuals of a left pneumothorax that occurred during 
INACDUTRA in May 1991 are manifested by a left-sided scar in 
the fourth intercostal space, anterior to the axillary line.


CONCLUSIONS OF LAW

1.  A right shoulder disorder, a right arm disorder, a left 
arm disorder, a right hip disorder, an upper back/neck 
disorder, a mid-back disorder, a low back disorder, a right 
leg disorder, a left leg disorder, tinnitus, bilateral 
hearing loss, an abdominal 


disorder, a disability manifested by subjective complaints of 
penile numbness, and a skin disorder were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 101(24), 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2004).

2.  Fractures of the left ribs, number 5 to 10, were incurred 
in military service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  A left-sided scar in the fourth intercostal space, 
anterior to the axillary line, residual of a left 
pneumothorax, was incurred in military service.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Although notice to the veteran was not done in this case 
until later in the claims process, the RO has nevertheless 
provided the veteran with express notice of the provisions of 
the VCAA as it pertains to each issue currently on appeal in 
correspondence dated in February 2004, in which it provided 
the veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate his claims and has been provided 
opportunities to submit such evidence.  Under the facts of 
this case, "the record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his 


claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Based on this record, the Board finds that VA's duty 
to notify has been satisfied.  

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate each of his claims during the 
course of this appeal.  His service medical records from his 
period of active duty, his periods of ACDUTRA and INACDUTRA 
with the National Guard, and post-service private and VA 
treatment records for the period from 1985 to 1999 have been 
obtained and associated with the claims file.  A good faith 
attempt has also been undertaken by VA to provide him with a 
medical examination that addresses all of the claims at 
issue.  In this regard, the Board notes that the veteran was 
scheduled for a VA examination in November 2004, but that he 
failed to appear for the examination and did not show good 
cause as to why he was unable to attend it.  The claims file 
shows that VA informed the veteran, via correspondence sent 
to his last known mailing address of record, of the 
importance for him to appear for an examination and that 
failure to do so may adversely affect the outcome of his 
claim.  He was offered an opportunity to be rescheduled for a 
VA examination but no response was received from him.  All 
correspondence that was sent to the veteran was never 
returned to VA as undeliverable; he is thus presumed to have 
received these letters under the presumption of postal 
regularity and elected to decline VA's invitation to appear 
for an examination.  Therefore, the Board concludes that all 
evidence has been adequately developed for purposes of 
adjudicating the remaining issues on appeal and it may 
proceed with adjudication of the claim based on the evidence 
of record.  See 38 C.F.R. § 3.655 (2004).  

The veteran has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of the 
VCAA.  38 U.S.C.A. §§ 5103, 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case with respect to the issues 
addressed in the decision portion of this appellate 
determination, the Board finds that any such failure is 
harmless.  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. § 1110, 1131.  
This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a) (2004).  INACDUTRA includes duty (other than full-time 
duty) performed by a member of the National Guard of any 
State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the 
prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4) 
(2004).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

(a.)  Service Connection For A Right Shoulder Disorder.

The veteran's medical records from his period of active 
service from August 1966 to August 1969 show that in August 
1969 the veteran complained of right shoulder 


pain while exercising, for which he was prescribed 
medication.  However, his shoulders were clinically normal on 
all medical examinations conducted during this period and he 
denied having any shoulder problems in his medical history.

VA examination in November 1970 shows that the veteran 
reported a history of a right shoulder injury in service and 
that it bothered him "on and off" since separation from 
active duty.  X-rays revealed no abnormalities attributable 
to a prior injury and range of motion was normal.  The 
diagnosis was history of injury to the back of the right 
shoulder.

Medical records dated in July 1992 show treatment for right 
shoulder symptoms that were attributed to a diagnosis of 
levator scapulae syndrome.  National Guard records show that 
in a July 1992 decision, this condition was held to have been 
the result of an injury incurred in the line of duty while 
the veteran was involved in paratrooper training operations 
during INACDUTRA in June 1992.  The condition was expected to 
be temporarily disabling.

The veteran filed a claim for VA compensation for a right 
shoulder injury in June 1999.  A VA examination conducted in 
August 1999 shows, in pertinent part, that there were no 
abnormalities noted on evaluation.  X-rays of his right 
shoulder were normal.  The diagnosis was history of injury, 
right shoulder, with no evidence of residuals.

Based on the evidence of record, the veteran does not have a 
current right shoulder disability.  See 38 C.F.R. § 3.655; 
see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of present disability there can be no valid claim.").  With 
no evidence of a current disability, service connection for a 
right shoulder disorder is not warranted.  



(b.)  Service Connection For A Right And Left Arm Disorder, A 
Bilateral Hip Disorder, And Disabilities Of The Neck, Mid-
Back, And Low Back.

The veteran's service medical records show no treatment or 
diagnosis of a disability affecting his upper extremities, 
neck, spine and musculoskeletal system, and lower extremities 
during active duty from August 1966 to August 1969.  

Post-service records show that during INACDUTRA with the 
National Guard in January 1992, he scraped his right forearm 
against some plywood and a three-inch splinter of wood 
embedded itself under his skin.  Medical reports show that 
the splinter was removed and the wound was disinfected and 
dressed.

The veteran's National Guard medical records also show that 
he complained of neck pain, back pain throughout his mid-back 
and low back, and numbness of his upper and lower extremities 
following parachute jumps in May 1991 and October 1996, 
during which he landed hard and in an awkward position during 
descent.  Medical records relating to this incident show 
treatment thereafter for L4-L5 disc herniation, bilaterally, 
mild degenerative disc disease at C5-C6, mild central disc 
protrusion, posteriorly, at the C6-C7 level, an avulsion 
fracture of the C7 spinous process, and restricted lumbar 
motion, with subjective complaints of tingling sensation in 
the upper and lower extremities.  National Guard records show 
that the injury was determined to have been incurred in the 
line of duty.

The report of a VA medical examination and x-ray study of the 
veteran's spine and extremities that were conducted in August 
1999 show normal findings with regard to the veteran's 
joints, nerve conduction, and musculature of his upper and 
lower extremities.  The diagnosis was history of injury to 
the back, shoulders, ribs, and neck, with no evidence of any 
residuals and normal electromyographic and nerve conduction 
studies of both upper and lower extremities.

Based on the evidence of record, notwithstanding the 
veteran's complaints of symptoms associated with these areas, 
and a history of injury during INACDUTRA, there are no 
diagnoses of a current disability affecting his neck, spine, 
upper 


extremities, lower extremities, and hips, as per the VA 
examination of August 1999.  See 38 C.F.R. § 3.655; see also 
Brammer, 3 Vet. App. at 225.  With no evidence of a current 
disability, service connection for a right and left arm 
disorder, a bilateral hip disorder, and disabilities of the 
neck, mid-back, and low back is not warranted.  

(c).  Service Connection For Residuals, Fractured Ribs.

The veteran's service medical records for the period of 
active duty from August 1966 to August 1969 show no diagnosis 
of, or treatment for any injuries of the veteran's ribs.

Medical records from the veteran's National Guard service 
show that in May 1991 he sustained fractures of his left ribs 
from rib numbers 5 to 10 after a parachute training accident 
while on INACDUTRA.  These were demonstrated on x-rays taken 
immediately after the injury.  A May 1991 National Guard 
decision shows that the rib fractures were determined to have 
been incurred in the line of duty.  Although the report of 
the August 1999 VA examination noted no abnormalities with 
respect to the veteran's ribs, the Board notes that the x-ray 
study conducted at the time was specific only to his right 
ribs.  In the present case, it is clear that the veteran 
sustained fractures of his left ribs during INACDUTRA.  
Therefore, based on the evidence of record, service 
connection for residuals of fracture of the left ribs from 
rib numbers 5 to 10 is warranted.  

(d.)  Service Connection For Hearing Loss And Tinnitus.

The veteran's service medical records for his period of 
active duty from August 1966 to August 1969 show normal 
hearing examination results on entrance examination in August 
1966.  An airborne physical examination conducted in December 
1966 shows a notation of slightly decreased hearing acuity at 
high frequencies.  Audiological evaluation conducted at 
service separation in August 1969 shows that his pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
N/A
45
LEFT
0
0
10
N/A
40

Post-service records include a November 1970 VA examination, 
which shows that the veteran reported having good hearing 
acuity, although no audiological evaluation was conducted.

An audiological evaluation conducted in October 1989 shows 
that the veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
40
50
LEFT
5
0
15
45
45

VA audiological examination conducted in August 1999 shows 
that the veteran's pure tone thresholds for only his right 
ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
5







The report shows that the examiner was unable to obtain the 
full cooperation of the veteran on examining his level of 
hearing in his left ear.  The veteran reported symptoms of 
tinnitus that were constant and perceived bilaterally.  The 
diagnosis was hearing in the right ear within normal limits 
with excellent speech recognition, and tinnitus of unknown 
etiology.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1,000, 2,000, 3,000 or  4,000 Hertz 
are 26 decibels or greater; and the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz 
are 26 decibels or greater; or when the speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  This regulation only acts as a bar to 
service connection if the veteran's current hearing status 
fails to satisfy the cited test scores; hearing impairment 
satisfying the regulation need not be shown during active 
duty; and service connection is possible if current hearing 
status (meeting the regulatory criteria) can otherwise be 
traced to service.  Ledford v. Derwinski, 3 Vet. App. 87 
(1992).

The veteran's current level of hearing acuity for his right 
ear does not meet the minimum level of hearing loss 
prescribed by the regulations to be regarded as a disability 
for purposes of determining eligibility for VA compensation 
for impaired hearing.  His current level of hearing acuity 
for his left ear is indeterminable due to problems 
encountered on audiological examination in August 1999, and 
therefore the Board cannot find that a level of hearing loss 
meeting the minimum requirements of 38 C.F.R. § 3.385 
presently exists in the left ear.  Therefore, service 
connection for bilateral hearing loss is not warranted.  

The medical evidence does not relate the current diagnosis of 
tinnitus to military service, or to any incident therein.  
Therefore, service connection for tinnitus is not warranted.



(e).  Service Connection For Residuals, Left Pneumothorax.

The veteran's medical records for his period of INACDUTRA 
show that he sustained a left pneumothorax following injuries 
sustained during a paratrooper training accident in May 1991.  
Treatment of the pneumothorax involved insertion of a chest 
tube to remove the air trapped within his body cavity due to 
the traumatic injury.  The injury was determined to have been 
incurred in the line of duty by the National Guard.  The 
determination held that temporary disability would result.  

A VA examination in August 1999 noted the veteran's prior 
history of injury to the pneumothorax.  He was noted to have 
a small, left-sided scar in his fourth intercostal space, 
anterior to the axillary line that was the site of the chest 
tube insertion.  The veteran was diagnosed with status post-
traumatic left-sided pneumothorax, 1991, asymptomatic.

The scar noted in the left fourth intercostal space is 
clearly a residual of the veteran's pneumothorax injury while 
serving on INACDUTRA, in which a chest tube was inserted to 
remove air trapped within his inner body cavity.  Service 
connection is therefore warranted for this scar as a residual 
of his left pneumothorax.

(f.)  Service Connection For A Disorder Of The Abdomen.

The veteran's service medical records for his period of 
active duty from August 1966 to August 1969 show no treatment 
for an abdominal injury or any diagnosis of a chronic 
disability affecting his abdomen or viscera.  His records 
from the National Guard show no diagnosis of an abdominal 
injury during ACDUTRA or INACDUTRA.  

A VA examination in August 1999 shows that the veteran's 
abdomen was soft, nontender, with normal bowel sounds and no 
organomegaly or masses.  No pertinent diagnosis of any 
disability affecting his abdomen was presented.  

The evidence of record does not show a diagnosis of a current 
disorder of the abdomen.  See 38 C.F.R. § 3.655; see also 
Brammer, 3 Vet. App. at 225.  With no evidence of a current 
disability, service connection for a disorder of the abdomen 
is not warranted.  

(g.)  Service Connection For A Disability Manifested By 
Numbness Of The Penis.

The veteran's service medical records show no genitourinary 
abnormalities during active duty from August 1966 to August 
1969, none on VA examination in November 1970, and no 
injuries to his penis during ACDUTRA/INACDUTRA with the 
National Guard.  The VA examination in August 1999 shows that 
he reported experiencing a peculiar feeling of decreased 
penile sensation on rare occasions.  Examination of his 
prostate and genitourinary system was unremarkable.  The 
diagnosis was rare, intermittent penile numbness with no 
objective abnormalities detected on examination.

In the present case, there is no diagnosis to account for the 
veteran's subjective complaints of penile numbness.  Service 
connection requires a clear medical diagnosis of a disabling 
condition that is objectively linked to military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.655; see also 
Brammer, 3 Vet. App. at 225.  Absent these required elements, 
service connection for numbness of the penis is not 
warranted.

(h.) Service Connection For A Skin Disorder, To Include 
Chloracne, 
As Due To Herbicide Exposure.

The veteran's military records show that he served in active 
duty in the Republic of Vietnam as a combat medic.  His 
service medical records do not show any diagnosis of, or 
treatment for a skin disorder except at separation 
examination in August 1969, when the veteran reported having 
a history of skin disease and was noted to have had pyoderma 
two weeks earlier.

Post-service records show that in November 1969 he was 
treated for folliculitis.  However, a VA examination in 
November 1970 shows normal findings on examination of the 
veteran's skin.  

VA examination of the veteran's skin in August 1999 shows 
diagnoses of sebaceous cysts behind his ears, verruca 
vulgaris (warts) on his fingers, and poikilodermatous warts 
on his neck.  No acne or lesions of his arms and hands were 
noted at the time of the examination.

Service connection for a skin disorder is not warranted.  
None of the current diagnoses were shown in service or to be 
related thereto.  The episode of pyoderma noted in service 
was not present on VA examinations in November 1970 or 1999.

The evidence of record does not show a diagnosis of 
chloracne.  To the extent that the veteran asserts that his 
current skin diagnoses may be related in some manner to 
exposure to Agent Orange in Vietnam, the diagnoses of 
sebaceous cysts, verruca vulgaris, and poikilodermatous warts 
are not recognized in VA regulations as diseases that are 
presumed to be related to exposure to chemical herbicides in 
Southeast Asia.  See 38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(e) (2004).  

Although current skin disorders are of record, there is no 
evidence that they are related to the veteran's military 
service, or to any incident therein, to include as due to 
exposure to Agent Orange.  Accordingly, based on the evidence 
of record, service connection for a skin disorder, to include 
chloracne, as due to exposure to Agent Orange, is not 
warranted.  See 38 C.F.R. § 3.655.   

(i.)  Conclusion.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims for 
entitlement to service connection for a right shoulder 
disorder, a right arm disorder, a left arm disorder, a right 
hip disorder, an upper back/neck disorder, a 


mid-back disorder, a low back disorder, a right leg disorder, 
a left leg disorder, bilateral hearing loss, tinnitus, a 
disorder of the abdomen, a disability manifested by 
subjective complaints of penile numbness, and a skin disorder 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a right shoulder disorder, a right arm 
disorder, a left arm disorder, a right hip disorder, an upper 
back/neck disorder, a mid-back disorder, a low back disorder, 
a right leg disorder, a left leg disorder, bilateral hearing 
loss, tinnitus, a disorder of the abdomen, a disability 
manifested by subjective complaints of penile numbness, and a 
skin disorder is denied.

Service connection for a left-sided scar in the fourth 
intercostal space, anterior to the axillary line, residual of 
a left pneumothorax, is granted.

Service connection for fractures of the left ribs, number 5 
to 10, is granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


